Case 2:19-cv-06182-DSF-PLA Document 82-20 Filed 08/18/20 Page 1 of 6 Page ID
                                 #:2590




                          Exhibit T
8/17/2020                                   Mail -82-20
            Case 2:19-cv-06182-DSF-PLA Document    Shayla R. Myers
                                                             Filed - Outlook
                                                                      08/18/20 Page 2 of 6 Page ID
                                             #:2591
       Re: Garcia v. City of LA--failure to provide adequate notice of comprehensive cleanups,
       request to meet and confer
       Felix Lebron <felix.lebron@lacity.org>
       Mon 8/17/2020 1 13 PM
       To: Shayla R. Myers <SMyers@lafla.org>; Catherine Sweetser <catherine.sdshhh@gmail.com>; Herbert, Benjamin Allen
       <benjamin.herbert@kirkland.com>; Onufer, Michael <michael.onufer@kirkland.com>
       Cc: Gabriel Dermer <gabriel.dermer@lacity.org>; Patricia Ursea <patricia.ursea@lacity.org>; Scott Marcus
       <Scott.Marcus@lacity.org>
       Counsel,
       We conducted another swift investigation into Plaintiffs' latest contentions against the City regarding the
       City's permanent signage and cleanups in the special enforcement and cleaning zones ("SECZ"). We now
       write in response to the issues raised in Plaintiffs' emails sent on August 12 and 13, 2020.

       On August 10, 2020, the City responded to Plaintiffs' August 6 meet-and-confer letter and subsequent
       emails regarding Plaintiffs' intentions to seek contempt sanctions against the City for posting paper signage
       in violation of the preliminary injunction in connection with the City's SECZ cleanups in the Beacon A
       Bridge Home temporary housing ("ABH") area on July 31, the Hope ABH area on August 4, and the
       Eubank ABH area on August 7, 2020. Plaintiffs' August 6 meet-and-confer letter argued that the City
       violated the preliminary injunction and should be subject to contempt sanctions because of certain paper
       notices posted before the SECZ cleanups for the Beacon, Hope, and Eubank ABH areas. In its August 10
       response, the City explained it posted the City's pre-injunction CARE+ notice one time on July 30 before
       the SECZ cleanup for the Beacon ABH. The City noted that the Beacon ABH has multiple permanent
       signs posted in English and Spanish regarding comprehensive cleanups that are compliant with the
       injunction. The City nonetheless posted additional paper notice to provide further notice because of the
       prior suspension of cleanups. The City explained that its form of CARE+ paper notice had been updated
       and provided the updated form of the paper notice for CARE+ comprehensive cleanups. The City also
       explained that it posted paper notices on large items designed to be used as shelters before the Hope and
       Eubanks ABH cleanups conducted on August 4 and 7, but that it would no longer post such additional
       paper notices. The City's August 10 correspondence explained that the Hope and Eubank ABH areas had
       multiple permanent signs in English and Spanish regarding the City's comprehensive cleanups that were
       injunction compliant. For all three SECZ cleanups, the City confirmed that it did not enforce LAMC 56.11(3)
       (i) and that all uncontaminated property, including property that would be deemed a bulky item under LAMC
       56.11(3)(i) because of the item's size, were stored. In addition, property identified by ECI's as
       contaminated or hazardous materials on health hazard checklists were removed and disposed accordingly
       irrespective of the item's size.

       On August 10, Plaintiffs responded to the City's correspondence stating that Plaintiffs disagreed with the
       facts and explanation provided by the City, and that Plaintiffs intended to move forward with their sanctions
       motion. On August 12, 2020 - two days later - Plaintiffs then accused the City of wrongdoing for not
       posting additional paper notices before the SECZ cleanups for the El Puente and Schrader ABH areas.
       The El Puente and Schrader ABH areas also have multiple permanent signs in English and Spanish
       regarding the City's regularly scheduled comprehensive cleanings. The City's permanent signage provides
       notice for the regularly-scheduled comprehensive cleanings that occur on a specified day and time of the
       week. In addition, LAHSA generally conducts outreach before SECZ cleanups providing some additional
       notice. The City's CARE+ paper notices are not generally used for regularly-scheduled weekly cleanups
       within the SECZ, which already have multiple permanent signs located throughout the ABH area in English
       and Spanish confirming the comprehensive cleanup on the specified day and time of the week. The City
       posted a pre-injunction CARE+ notice once before the Beacon ABH cleanup in an attempt to provide
       further notice in addition to permanent signage and outreach. In response, Plaintiffs continued to assert
       that City should be subject to contempt sanctions based on the paper notices even after the City explained
       the context of the postings. The City's prior, good-faith efforts to provide further notice through posting
       paper notice, notwithstanding the City's permanent signage and other outreach efforts, resulted in the City
       now having to defend against Plaintiffs' threatened motion for contempt for alleged violations of the
       preliminary injunction. The City responded accordingly to Plaintiffs' repeated claims of contempt.
       Nevertheless, the City conducted comprehensive cleanings at the El Puente and Schrader ABH on the
       regularly scheduled day and time noticed in the permanent SECZ signs in English and Spanish throughout
       their respective ABH areas. The City provided enhanced services for these cleanups, including mobile
https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.06&popoutv2=1                                                  1/5
8/17/2020 Case 2:19-cv-06182-DSF-PLA Document           Mail -82-20
                                                               Shayla R. Myers
                                                                         Filed - Outlook
                                                                                  08/18/20 Page 3 of 6 Page ID
                                                         #:2592
       hygiene units for showers, tent exchanges, distribution    of personal protective equipment, LAHSA
       engagement and outreach, and COVID testing. Similar to the past ABH comprehensive cleanings, the City
       did not enforce LAMC 56.11(3)(i) during the El Puente or Schrader ABH cleanups. Property identified as
       contaminated or hazardous material was removed and disposed accordingly, and uncontaminated property
       that was removed was stored irrespective of the item's size.

       The City's August 10 correspondence also discussed the City's response to Plaintiffs' July 27, 2020 meet-
       and-confer letter contending that the City was in violation of the preliminary injunction because of
       permanent signage referencing LAMC 56.11(3)(i) posted before the Court issued the preliminary injunction
       on April 11, 2020. While the City disputed that the Court's preliminary injunction required the City to
       remove permanent signage posted before the injunction issued, the City nonetheless agreed to place
       overlays on existing permanent signage to conceal references to LAMC 56.11(3)(i) and Bulky Items. The
       City's August 10 correspondence confirmed that the City placed overlays on over 3,100 permanent signs at
       over approximately 800 locations within the City by August 3, which was less than one week after receiving
       Plaintiffs' July 27 letter.

       On August 13, 2020, Plaintiffs accused the City of misrepresenting the placement of overlays on existing
       permanent signage as stated in the City's August 10 correspondence. Specifically, Plaintiffs' August 13
       email states "There are over 100 signs around the Raymer shelter that have not been updated" and that
       the "City's misrepresentations" illustrate why Plaintiffs "are seeking sanctions against the City." Plaintiffs'
       email also states that Plaintiffs "intend to bring this to the Court's attention and will provide documentary
       evidence at that time[.]"

       The City took Plaintiffs' allegations seriously and immediately investigated the issues raised in Plaintiffs'
       August 13 email. The possibility that all overlays placed on permanent signage in the Raymer ABH had
       been removed in such a short timeframe suggested a potential concerted effort to destroy or alter the City's
       signage. The City assigned personnel to conduct immediate field checks of all permanent signage in the
       Raymer ABH area. The City's field checks confirmed that overlays on three signs had been removed and
       one Spanish map sign had been removed altogether and was missing. The City's field checks otherwise
       confirmed all other signs within the Raymer ABH contained the overlays and signage as the City indicated
       in its August 10 correspondence. The City replaced the three removed overlays on August 14, 2020 and
       the missing Spanish map sign will be replaced.

       There is clearly a disconnect between these four signs discovered during the City's field checks of all signs
       in the Raymer ABH area and Plaintiffs' representation that there were "over 100 signs" around Raymer
       ABH missing overlays and not updated. Thus, the City requests that Plaintiffs provide their evidence
       supporting their representation to the City that "over 100 signs around Raymer '' were not updated before
       Plaintiffs file any motion making such representations to the Court. The City makes this request pursuant
       to Section B.8 of the Central District's Civility and Professionalism Guidelines (Counsel "will not move for
       court sanctions ... without conducting a reasonable investigation and unless fully justified by the
       circumstances...."). The City seeks to conduct a reasonable investigation into Plaintiffs' representations so
       that the City can determine whether or not a motion for violation of Rule 11(b)(3) would be warranted if
       Plaintiffs file a motion seeking sanctions based on the contention that over 100 signs around Raymer were
       not updated. The City is not interested in having to file a Rule 11(b) motion in response to Plaintiffs'
       contempt motion, but the City cannot allow Plaintiffs to assert such factual contentions against the City
       without evidentiary support. The parties can determine the disconnect between Plaintiffs' representations
       and the City's field investigations if Plaintiffs provide their evidentiary support to the City before filing any
       motion.

       The City proposes that the parties schedule a meet-and-confer call to discuss these issues after the City
       receives, and has an opportunity to review, Plaintiffs' evidence. We appreciate Plaintiffs' cooperation in
       conducting a good-faith meet-and-confer discussion to resolve these issues in accordance with the Central
       District Guidelines.

       Best regards,
       Felix

       Felix Lebron
       Deputy City Attorney

https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.06&popoutv2=1                                                   2/5
8/17/2020  Case 2:19-cv-06182-DSF-PLA Document Mail -82-20
                                                      Shayla R. Myers
                                                                Filed - Outlook
                                                                         08/18/20 Page 4 of 6 Page ID
       Office of the Los Angeles City Attorney  #:2593
       Business and Complex Litigation
       200 N. Main Street, Rm 675
       Los Angeles, CA 90012
       Tel: (213) 978-7559
       email: felix.lebron@lacity.org


       On Thu, Aug 13, 2020 at 11 21 AM Shayla R. Myers <SMyers@lafla.org> wrote:
            Counsel,

            Please be advised that, despite the City's representation on Monday that the City had updated the
            permanent postings around the City to remove references to the enjoined Bulky Item Provision,
            we confirmed that the City has not actually updated the vast majority of the signs in at least one of
            the City's SECZs. There are over 100 signs around the Raymer shelter that have not been
            updated. The City's misrepresentation about this, even while defending itself against a motion for
            contempt, further illustrates why court intervention is necessary, and why we are seeking
            sanctions against the City.

            We intend to bring this to the attention of the Court and will provide documentary evidence at that
            time, but we are letting you know now to ensure the notices are updated in advance of any
            cleanups the City may conduct.

            Thanks,

            Shayla


            Shayla Myers | Senior Attorney
            Legal Aid Foundation of Los Angeles
            7000 S. Broadway | Los Angeles, CA 90003
            213.640.3983 direct | 213.640.3988 facsimile
            www.laﬂa.org | smyers@laﬂa.org




            From: Gabriel Dermer <gabriel.dermer@lacity.org>
            Sent: Wednesday, August 12, 2020 6:51 PM
            To: Shayla R. Myers <SMyers@laﬂa.org>
            Cc: Felix Lebron <felix.lebron@lacity.org>; Patricia Ursea <patricia.ursea@lacity.org>; Scott Marcus
            <Scott.Marcus@lacity.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Catherine
            Sweetser <catherine.sdshhh@gmail.com>; Onufer, Michael <michael.onufer@kirkland.com>
            Subject: Re: Garcia v. City of LA--failure to provide adequate notice of comprehensive cleanups, request
            to meet and confer

            Hi Shayla,
            We are investigating this and will get back to you as soon as we have some information. Thanks.
            On Wed, Aug 12, 2020 at 11 22 AM Shayla R. Myers <SMyers@lafla.org> wrote:
              Counsel,

              After not conducting comprehensive cleanups for almost ﬁve months and then posting notices
              that violated the Court's preliminary injunction, we have learned that the City has now chosen

https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.06&popoutv2=1                                               3/5
8/17/2020    Case 2:19-cv-06182-DSF-PLA Document       Mail -82-20
                                                              Shayla R. Myers
                                                                        Filed - Outlook
                                                                                 08/18/20 Page 5 of 6 Page ID
             to resume comprehensive cleanups in special#:2594  enforcement zones without posting any kind of
             notice to residents that the cleanups would resume this week. It is our understanding that this
             occurred at El Puente yesterday, and is currently happening at Schrader. We also understand
             that there are no notices posted in Venice for what we assume may be a cleanup tomorrow.

              This is contrary to the City's actions last week at Beacon, when Mr. Lebron made clear that the
              City posted the paper notices of major cleanings in advance of the cleaning to provide
              "additional notice to unhoused residents in the area because cleanup operations had been
              suspended." We actually disagree with the City's factual representations on this point, but
              based on this representation, we expected that the City would continue to provide notice before
              resuming cleanups in the other SECZs around the City, for the reasons stated by Mr. Lebron
              and also because the City represented in that email that the City intended to use the new
              CARE+ notices for future CARE+ comprehensive cleanups.

              As a result of the City's decision to conduct these cleanups with little or no notice to residents, a
              number of individuals were unaware that the cleanups were happening, and residents have lost
              signiﬁcant belongings. There is no justiﬁcation for the City's failure to provide notice to residents
              that the cleanups were resuming.

              We request you take all necessary steps to stop conducting the comprehensive cleanup
              immediately, and not commence other cleanups until the parties can discuss this.

              Sincerely,
              Shayla Myers | Senior Attorney
              Legal Aid Foundation of Los Angeles
              7000 S. Broadway | Los Angeles, CA 90003
              213.640.3983 direct | 213.640.3988 facsimile
              www.laﬂa.org | smyers@laﬂa.org




              This message contains information from the Legal Aid Foundation of Los Angeles which may be
              confidential and/or privileged. If you are not an intended recipient, please refrain from any
              disclosure, copying, distribution or use of this information and note that such actions are
              prohibited. If you have received this transmission in error, kindly notify the sender and immediately
              delete this email and any files that may be attached.
            --
            Gabriel S. Dermer
            Assistant City Attorney
            Business and Complex Litigation
            Office of the City Attorney
            200 N. Main Street, City Hall East
            Room 675
            Los Angeles, CA 90012
            Phone: (213) 978-7558
            Fax: (213) 978-7011
            Email: gabriel.dermer@lacity.org



https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.06&popoutv2=1                                              4/5
8/17/2020                                   Mail -82-20
            Case 2:19-cv-06182-DSF-PLA Document    Shayla R. Myers
                                                             Filed - Outlook
                                                                      08/18/20 Page 6 of 6 Page ID
                                             #:2595
          *****************Confidentiality Notice *************************
          This electronic message transmission contains information
          from the Office of the Los Angeles City Attorney, which may be confidential or protected by the
          attorney-client privilege and/or the work product doctrine. If you are not the intended recipient, be
          aware that any disclosure, copying,
          distribution or use of the content of this information is prohibited. If you have received this
          communication in error, please notify us immediately by e-mail and delete the original message and
          any attachments without reading or saving in any manner.
          ********************************************************************
       *****************Confidentiality Notice *************************
       This electronic message transmission contains information
       from the Office of the Los Angeles City Attorney, which may be confidential or protected by the
       attorney-client privilege and/or the work product doctrine. If you are not the intended recipient, be
       aware that any disclosure, copying,
       distribution or use of the content of this information is prohibited. If you have received this
       communication in error, please notify us immediately by e-mail and delete the original message and any
       attachments without reading or saving in any manner.
       ********************************************************************




https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.06&popoutv2=1                                          5/5
